Case 20-67718-bem       Doc 64    Filed 09/17/20 Entered 09/17/20 17:22:25            Desc Main
                                  Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:
                                                     CHAPTER 11
GEORGIA CENTRAL UNIVERSITY,
INC.,                                                CASE NO. 20-67718-bem

         Debtor.

BANK OF HOPE,

         Movant,
                                                     CONTESTED MATTER
v.

GEORGIA CENTRAL UNIVERSITY,
INC.,

         Respondent.

              GEORGIA CENTRAL UNIVERSITY, INC.’S WITNESS LIST
             AND LIST OF EXHIBITS FOR HEARINGS SCHEDULED FOR
                             SEPTEMBER 24, 2020

       COMES NOW, Georgia Central University, Inc. (hereinafter “Debtor”) and, pursuant to

this Court’s Case Management Procedures, files its Witness List, Exhibit List, and the attached

Exhibits which it may introduce at Debtor’s Confirmation Hearing and the continued hearings on

Bank of Hope’s Motion to Dismiss or, in the Alternative, for Relief from Stay and Debtor’s Motion

Requesting Entry of Order Authorizing the Use of Cash Collateral, which are scheduled to be held

on September 24, 2020 at 10:00 a.m.
Case 20-67718-bem        Doc 64    Filed 09/17/20 Entered 09/17/20 17:22:25         Desc Main
                                   Document     Page 2 of 4



                                           Witness List
 Will call:
    1. Dr. Paul Kim
    2. Paul Hanna, Jones Lang Lasalle Brokerage, Inc.


 May call:
   1. Joy Song



                                           Exhibit List

Following is Debtor’s list of exhibits, copies of which are attached:

       1. Debtor Exhibit 1: NOA Bank Deed to Secure Debt

       2. Debtor Exhibit 2: Charlie and Aimee So Deed to Secure Debt

       3. Debtor Exhibit 3: Paul Hanna, Jones Lang Lasalle Brokerage, Inc. Curriculum Vitae

       4. Debtor Exhibit 4: Jones Lang Lasalle Brokerage Inc. Comparables

       5. Debtor Exhibit 5: Exclusive Listing Agreement between Georgia Central University,

           Inc. and Jones, Lang Lasalle Brokerage, Inc.

       6. Debtor Exhibit 6: Pro Coin Laundry Lease

       7. Debtor Exhibit 7: S&S Brothers Lease

       8. Debtor Exhibit 8: Royal Western Computer Lease

       9. Debtor Exhibit 9: Redacted Student Registrations

       10. Debtor Exhibit 10: Georgia Central University, Inc.’s Insurance Payment History

       11. Debtor Exhibit 11: Georgia Central University, Inc.’s August and September Actual

           Budget (through September 17, 2020)

       12. Debtor Exhibit 12: Georgia Central University, Inc.’s 2021-2025 Projected Budget

       13. Debtor Exhibit 13: Georgia Central University, Inc.’s July 2020 Monthly Operating

           Report
Case 20-67718-bem        Doc 64    Filed 09/17/20 Entered 09/17/20 17:22:25             Desc Main
                                   Document     Page 3 of 4



       14. Debtor Exhibit 14: Email exchange between Ryan C. Baker of Douglas Wilson

           Companies and Ellis Kim of Bank of Hope

       15. Debtor Exhibit 15: Georgia Central University, Inc.’s General Liability Binder

       16. Debtor Exhibit 16: Georgia Central University, Inc.’s Property Insurance Binder

       17. Debtor Exhibit 17: Property Tax History

       Debtor also requests that the Court take judicial notice of all motions, orders, schedules,

statements, pleadings, or other filings filed in the above-styled case. Debtor reserves the right to

tender copies of such pleadings. Debtor reserves the right to supplement or amend this exhibit list.

Debtor may use or offer into evidence any exhibit designated, used, or relied upon by any other

party and any exhibits necessary for rebuttal or impeachment purposes.

       Dated: September 17, 2020.
                                              JONES & WALDEN LLC

                                              /s/ Cameron M. McCord
                                              Cameron M. McCord
                                              Georgia Bar No. 143065
                                              Aaron Anglin
                                              Georgia Bar No. 585863
                                              699 Piedmont Avenue NE
                                              Atlanta, GA 30308
                                              Attorneys for Debtor
                                              (404) 564-9300
                                              cmccord@joneswalden.com
Case 20-67718-bem        Doc 64    Filed 09/17/20 Entered 09/17/20 17:22:25             Desc Main
                                   Document     Page 4 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:
                                                      CHAPTER 11
GEORGIA CENTRAL UNIVERSITY,
INC.,                                                 CASE NO. 20-67718-bem

          Debtor.

BANK OF HOPE,

           Movant,
                                                      CONTESTED MATTER
v.

GEORGIA CENTRAL UNIVERSITY,
INC.,

           Respondent.

                                CERTIFICATE OF SERVICE

        This is to certify that on this day the foregoing Georgia Central University, Inc.’s Witness
List and List of Exhibits for Hearings Scheduled for September 24, 2020 (“Witness and Exhibit
List”) was electronically filed using the Bankruptcy Court’s Electronic Case Filing program which
sends a notice of and an accompanying link to the Witness and Exhibit List to the following parties
who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

     •   Todd Eugene Hennings thennings@maceywilensky.com
     •   Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov
     •   Nicholas J. Pieschel njp@moormanpieschel.com, njpieschel@att.net
     •   David S. Weidenbaum david.s.weidenbaum@usdoj.gov

         This 17th day of September, 2020.
                                              JONES & WALDEN LLC

                                              /s/ Cameron M. McCord
                                              Cameron M. McCord
                                              Georgia Bar No. 143065
                                              699 Piedmont Avenue NE
                                              Atlanta, GA 30308
                                              Attorneys for Debtor
                                              (404) 564-9300
                                              cmccord@joneswalden.com
